Title: From Thomas Jefferson to Robert Smith, 12 August 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Aug. 12. 06.
                        
                        Your favor of the 6th. was recieved yesterday. on the 7th. inst. I had recieved one from Mella Menni declining
                            going in the Franklin for reasons which were evidently not the genuine ones. at the same time I recieved a letter from mr
                            Madison informing me that he had authorised Cathcart to charter a vessel at Boston, & in the mean time had taken
                            advantage of one sailing from Alexandria to Boston for sending the guns & other articles excluded from the Franklin, so
                            that they might now accompany the other presents for the Bey. I am in hopes therefore that the difficulty is now remedied
                            to the satisfaction of Mella Menni. I am afraid the refractory members of his suite have produced others which we cannot
                            remove so easily. mr Nicholas was here the other day & was well, as was his family except one of the children. I expect
                            to be at Warren on the 16th. on my way to a possession I have about 80. miles to the S.W. my absence hence will be about
                            10. days, which may explain delays in answering your letters, should they occur. Accept affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    